NO. 07-02-0142-CR
                                     NO. 07-02-0143-CR
                                     NO. 07-02-0144-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                      APRIL 15, 2003

                           ______________________________


                         FABIAN JAMES TANKESLY, APPELLANT

                                            V.

                            THE STATE OF TEXAS, APPELLEE

                         _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

   NO. 41,975-A, 41,941-A, & 41,926-A ; HONORABLE DAVID GLEASON, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


      Pursuant to guilty pleas, on April 11, 2001, appellant Fabian James Tankesly was

convicted of theft over $1,500 in cause number 41,975-A, securing execution of documents


      1
          Tex. R. App. P. 47.2(a).
by deception over $20,000 and under $100,000 in cause number 41,941-A, and

unauthorized use of a motor vehicle in cause number 41,926-A, and punishment was

assessed at two years confinement and a $100 fine, suspended for three years community

supervision. Upon the State’s amended motion, on March 7, 2002, community supervision

was revoked for violations of the conditions thereof, and the original punishment was

imposed. In presenting this appeal, counsel has filed an Anders2 brief in support of a

motion to withdraw. Based upon the rationale expressed herein, counsel’s motion to

withdraw is granted and the judgment of the trial court is affirmed.


       In support of her motion to withdraw, counsel has certified that she has diligently

reviewed the record and, in her opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San

Antonio 1984, no pet.). Thus, she concludes the appeal is frivolous and without merit. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that she sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that she notified appellant of his right to review the record and file a pro




       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
se brief if he desired to do so. Appellant filed a pro se letter brief; however, the State did

not favor us with a brief.


       By its amended motion to revoke, the State alleged numerous violations of the

conditions of community supervision. At the hearing on the State’s motion, after being

properly admonished, appellant voluntarily plead true to four of the allegations in all three

cause numbers and one of the allegations in cause number 41,926-A, and the State

waived the remaining allegations.


       When reviewing an order revoking community supervision, the sole question before

this Court is whether the trial court abused its discretion. Jackson v. State, 645 S.W.2d
303, 305 (Tex.Cr.App. 1983). One sufficient ground for revocation supports the trial

court’s order. Moore v. State, 605 S.W.2d 924, 926 (Tex.Cr.App. 1980). Also, in a

revocation proceeding, a plea of true standing alone is sufficient to support the trial court’s

revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Cr.App. 1979).


       Appellate counsel presents one arguable issue in the Anders brief, to-wit: whether

the trial court could have considered the extenuating circumstances facing appellant and

imposed a lesser sentence. By his pro se letter brief, appellant concedes that he agreed

to plead true to some of the allegations made by the State, but that he believed his trial

counsel would present a defense on those allegations. He also attempts to explain the

circumstances that lead to some of the violations of his conditions of community


                                              3
supervision. However, having reviewed a transcription of the hearing, we conclude that

appellant’s plea of true was freely and voluntarily given and thus, is sufficient to support

the trial court’s revocation order.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516 S.W.2d
684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                             4